Citation Nr: 1041371	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  05-20 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly pension, based on a need for the 
regular aid and attendance of another person, or being 
housebound.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1953 to December 
1957.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), located in San Juan, 
Puerto Rico, which denied the Veteran's claim for special monthly 
pension based upon the need for aid and attendance or by reason 
of being housebound.

In October 2005, the Veteran testified at a personal hearing over 
which a hearing officer of the RO presided.  A transcript of the 
hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in February 2009, at 
which time the Board denied the Veteran's claim.  The Veteran 
appealed this decision to the United States Court of Appeals for 
Veterans Claims (Court).

In a March 2010 Order, the Court granted a Joint Motion for 
Remand (JMR), which had been jointly filed by the Veteran and by 
VA, requesting that the Board's February 2009 decision be vacated 
and the issue remanded for readjudication consistent with the 
terms of the Order.

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2010).

The Veteran seeks special monthly pension based upon the need for 
regular aid and attendance.  Special monthly pension at the aid 
and attendance rate is payable when a Veteran is helpless or so 
nearly helpless that he requires the regular aid and attendance 
of another person.  To establish a need for regular aid and 
attendance, a Veteran must be blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or less; 
a patient in a nursing home because of mental or physical 
incapacity; or show a factual need for aid and attendance.  38 
C.F.R. §§ 3.351(b)-(c), 3.352(a) (2010).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a) (2010).  The particular 
personal functions which a Veteran is unable to perform should be 
considered in connection with the claimant's condition as a 
whole.  The evidence need only establish that a Veteran is so 
helpless as to need regular aid and attendance, not constant 
need.  Determinations that a Veteran is so helpless as to need 
regular aid and attendance will not be based solely upon an 
opinion that the Veteran's condition requires the Veteran to be 
in bed.  They must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).  A Veteran must be 
unable to perform one of the enumerated disabling conditions, but 
the condition does not have to present all of the enumerated 
disabling conditions.  Turco v. Brown, 9 Vet. App. 222, 224 
(1996).

The criteria for determining whether a Veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that the Veteran 
remain in bed.  The fact that a Veteran has voluntarily taken to 
bed or that a physician has prescribed rest in bed for the 
greater or lesser part of the day to promote convalescence or 
cure will not suffice.  The performance of the necessary aid and 
attendance service by a relative of the beneficiary or other 
member of his or her household will not prevent the granting of 
the additional allowance.  38 C.F.R. § 3.352.

A Veteran receiving non-service-connected pension may receive 
housebound-rate special monthly pension if he has a disability 
rated as permanent and total (but not including total rating 
based upon unemployability under 38 C.F.R. § 4.17) and (1) has 
additional disability or disabilities independently ratable at 60 
percent or more, or (2) by reason of disability or disabilities, 
is permanently housebound but does not qualify for special 
monthly pension at the "aid and attendance" rate.  38 U.S.C.A. 
§ 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

A Veteran will be found to be "permanently housebound" when he is 
substantially confined to his house (or ward or clinical areas, 
if institutionalized) or immediate premises due to disability or 
disabilities which it is reasonably certain will remain 
throughout his lifetime.  38 U.S.C.A. § 1502(c) (West 2002); 38 
C.F.R. § 3.351(d)(2) (2010).

A VA examination report dated in June 2004 shows that the Veteran 
described experiencing schizophrenia, loss of memory, 
osteoarthritis, and neuropathy.  A review of his medical history 
also revealed diverticulosis of the colon, dermatitis, 
Helicobacter pylori, hypertension, dermatophytosis of the body, 
hypercholesterolemia, and gastroesophageal reflux disease.  The 
Veteran arrived at the examination in a public car accompanied by 
his wife.  He required company to travel to report for the 
examination.  He was not hospitalized, bed ridden, or wheelchair 
ridden.  Examination of his eyes revealed isocoric pupils were 
equal, reactive to light and accommodation.  Refractive error was 
corrected with eye glasses.  Sclerae and conjunctivae were 
normal.  He was said to be independent to his daily living needs 
requirements.  During his typical day, he would feed the hens, 
listen to the radio, read the newspaper, read books, go to the 
supermarket, walk, and be active during the day in his house.

Physical examination revealed that he was alert, oriented, and 
coherent.  His posture was erect, gait was normal, and his state 
of nutrition was satisfactory.  He had satisfactory 
musculoskeletal function, coordination, and sensory function with 
degenerative joint disease of the upper and lower extremity 
joints.  Balance and propulsion were normal.  He was able to walk 
without the assistance of another person.  No mechanical air was 
used or needed.  He was able to leave the home at any time, 
though company was recommended to supervise.  The diagnosis was 
high blood pressure; diverticulosis of the colon; degenerative 
joint disease of the extremity joints; gastroesophageal reflux 
disease; and a psychiatric disorder for which referral was made 
for a separate psychiatric examination.

A VA mental disorders examination report dated in June 2004 shows 
that the Veteran's symptoms were said to interfere with both 
employment and social functioning.  The diagnosis was chronic, 
undifferentiated type, schizophrenic disorder.  A Global 
Assessment of Functioning (GAF) rating of 50 was given.  The 
examiner concluded that the despite his complaints about 
forgetfulness and lack of retention, he was still considered 
competent to manage VA benefits.  The examiner also concluded 
that he was not found to be in need of direct supervision of 
daily activities or personal hygiene on account of his 
neuropsychiatric condition.

During his October 2005 personal hearing, the Veteran described 
that he was frequently losing weight and not sleeping well.  He 
added that he would hear voices and experience memory loss.  He 
indicated that he was clumsy and had imbalance in his 
extremities.  He stated that he was reluctant to go out with 
money because he was likely to spend it all.  He indicated that 
his spouse would assist him with managing the funds that he 
received from the Social Security Administration.  

The March 2010 JMR found that the Board did not provide adequate 
reasons and bases in determining that special monthly pension was 
not warranted.  Specifically, the JMR explained that the Board 
did not adequately address the question of whether the Veteran 
was "substantially confined" to his premises for the purposes 
of determining whether the Veteran was housebound.

In October 2010, the Veteran submitted a Declaration in which he 
asserted that he was not able to manage his own funds; was not 
always able to take care of his personal needs and daily 
activities without assistance or supervision; and was unable to 
leave his house without direct supervision because he would 
become disoriented.  In light of the Veteran's October 2010 
assertions as to the current severity of his disabilities; the 
fact that his most recent VA examination was in June 2004; and 
given that the March 2010 Joint Motion For Remand, in part, 
indicated that the Board may seek any additional evidence deemed 
necessary for a timely resolution of the clam, the Board finds 
that an updated VA examination is needed to fully and fairly 
evaluate the Veteran's claim for special monthly pension, based 
on a need for the regular aid and attendance of another person, 
or being housebound.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current state 
of claimant's disability, fulfillment of statutory duty to assist 
requires a contemporaneous medical examination - particularly if 
there is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the 
Board should have ordered a contemporaneous examination of the 
Veteran because a 23-month old examination was too remote in time 
to adequately support the decision in an appeal for an increased 
rating).

From a review of the Veteran's claims file, it appears that there 
are no VA treatment records dated after March 2006.  It is 
possible that the Veteran has received additional VA treatment 
for his asserted disabilities.  Records of this additional 
treatment may provide evidence of symptomatology not previously 
considered.  To ensure that the Veteran's complete treatment 
records are obtained, the RO should request the Veteran's most 
recent VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

Finally, the Board notes that during the pendency of this appeal, 
the Veteran submitted Statements In Support Of Claim (VA Forms 
21-4138) dated October 26, 2006, and February 22, 2008, that are 
written in Spanish.  He also submitted a private medical record 
dated September 29, 2006, that is also written in Spanish.  As 
this matter is being remanded for the reasons set forth above, 
the foregoing documents should be translated into English to 
facilitate review of the record by the Board.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the appropriate VA 
medical facilities and attempt to obtain 
medical treatment records pertaining to the 
Veteran that are dated from March 2006 to the 
present.  All records obtained should  be 
associated with the Veteran's claims file.

2.  The RO shall translate the October 26, 
2006, and February 22, 2008, VA Forms 21-4138 
and the September 29, 2006, private medical 
record written in Spanish into English and 
associate the translations with the Veteran's 
claims file.

3.  The RO shall schedule the Veteran for an 
appropriate VA examination to determine 
whether he is in need of regular aid and 
attendance and whether he is housebound.  All 
tests and studies deemed necessary by the 
examiner are to be performed.  The claims 
file and a copy of this Remand must be made 
available to the examiner for review of the 
case, and the examination report should 
reflect that such review was conducted.

Following examination of the Veteran, the 
examiner shall opine as to whether the 
Veteran is so helpless due to his 
disabilities as to require the aid and 
attendance of another on a regular basis to 
perform daily activities or for protection 
against hazardous and dangers found in his 
daily environment.  Specifically, the 
examiner's report shall include an assessment 
as to whether the Veteran exhibits an 
inability to dress or undress himself or to 
keep himself ordinarily clean and 
presentable; exhibits a frequent need for 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of the 
particular disability cannot be done without 
aid; exhibits an inability to feed himself 
through loss of coordination of the upper 
extremities or through extreme weakness; 
exhibits an inability to attend to the wants 
of nature; or exhibits incapacity, physical 
or mental, which requires care or assistance 
on a regular basis to protect the claimant 
from hazards or dangers incident to his daily 
environment.  The opinion shall assess 
whether the Veteran, overall, experiences 
physical and mental disabilities of such 
severity that he requires the regular aid and 
attendance of another person.

In addition to the foregoing, the examination 
report shall contain sufficient information 
to determine whether it is at least as likely 
as not that the Veteran is housebound, in 
that the Veteran is bedridden or 
substantially confined to his home or 
immediate premises by reason of permanent 
disabilities.  

In doing so, the examiner shall acknowledge 
the Veteran's report as to the extent of his 
symptomatology.  The examiner shall include 
the rationale for all opinions given.

4.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

5.  The RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The Veteran need take no action until he is so informed.  He has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of 
this remand are to obtain additional information and comply with 
all due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of this 
action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


